Citation Nr: 1107960	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for 
service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to July 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran testified before the undersigned Veterans Law Judge 
at a Board hearing in September 2009.  A transcript of the 
hearing is included in the claims folder.


FINDING OF FACT

The Veteran's service-connected duodenal ulcer disability has 
been manifested by no more than severe symptoms during the 
pendency of his appeal. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
rating for service-connected duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.111, 
4.112, 4.114 Diagnostic Code 7305 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran was initially granted service connection for a 
duodenal ulcer by way of a rating decision dated in December 
1986.  The Veteran was assigned a 20 percent disability rating, 
effective from August 21, 1986.

In February 1992, the Veteran's disability rating was increased 
to 40 percent effective from November 12, 1991.  The rating 
decision noted that the rating would be re-evaluated upon receipt 
of a VA discharge summary for November 1991.  

The agency of original jurisdiction (AOJ) issued another rating 
decision in April 1992.  The Veteran's 40 percent disability 
rating was continued.  

The AOJ increased the Veteran's disability rating for his 
duodenal ulcer to 60 percent by way of a rating decision dated in 
January 2000.  The rating was made effective from October 31, 
1994.  The disability was characterized as duodenal and gastric 
ulcers with gastritis and evaluated under Diagnostic Code 7305, 
duodenal ulcer, and Diagnostic Code 7307, marginal or 
gastrojejunal ulcer.

The Veteran submitted a claim for entitlement to a total 
disability evaluation based on individual unemployability (TDIU) 
in May 2006.  His service-connected gastrointestinal (GI) 
disability was evaluated in conjunction with that claim.  The AOJ 
obtained VA treatment records for the period from December 2005 
to August 2006 in development of the claim.  The Veteran was seen 
for complaints of epigastric pain in December 2005.  His weight 
was noted as being 216 pounds.  The Veteran was recommended to 
restart his Omeprazole for his symptoms and to return for a GI 
consultation if his symptoms did not improve.  

The Veteran was afforded a VA examination in August 2006.  The 
examiner did not perform a complete examination related to GI 
disorders.  Rather, he performed an abbreviated examination that 
included both the Veteran's left ankle and ulcer disabilities.  
In regard to the Veteran's ulcer, the examiner noted the Veteran 
reported having bright red blood in his stool two weeks earlier.  
The Veteran was noted to weigh 227 pounds.  Hemoccult test for 
blood was negative.  The examiner provided a diagnosis of 
duodenal ulcer, remote.  He also said that, because of a 14-year 
period since the last upper GI (UGI) x-ray, which showed a 
questionable active ulcer, as well as marked deformity due to 
scarring from old ulceration, he would request a new x-ray.  He 
said that no duodenal ulcer was found on a recent upper GI 
series; however, he did not identify when this was done.  

VA records dated in August 2006, and after the above examination, 
show that the Veteran had an upper GI series, without KUB 
(kidneys, ureters, and bladder).  The results were said to show 
prominent area gastrica that raised the question of H.-pylori 
infection.  No ulcer or persistent stricture was seen.  The 
Veteran was seen on August 19, 2006, where he asked for the 
results of the UGI.  The entry noted the results of the UGI and 
that the Veteran complained of chronic abdominal pain, secondary 
to peptic ulcer disease (PUD).  

Associated with the claims folder are additional VA treatment 
records for the period from November 2006 to July 2008.  The 
Veteran was seen in a VA emergency room on December 4, 2006.  He 
reported having blood in his stools on two occasions that day.  
He also reported that he had been inpatient at a private 
hospital, Tri-city Hospital, for approximately one week in 
November 2006 with complaints of severe left lower quadrant pain.  
The Veteran said he was diagnosed with diverticulitis at that 
time.  Additional entries show that the Veteran was seen for 
complaints of abdominal pain in April 2007, August 2007, and July 
2008.  Of note, the Veteran was prescribed medication for 
treatment of diverticulitis.  

The Veteran testified at his hearing in September 2009.  The 
Veteran testified that his symptoms had varied over the years 
with periods of exacerbations and periods with lesser symptoms.  
He said he currently saw his physician for treatment of his 
ulcers every couple of months.  He was currently taking Tagamet.  
The Veteran said he continued to experience blood in his stools 
after bowel movements every two to three months.  The Veteran 
said he had experienced a weight loss of 14-15 pounds.  He 
described the weight loss as "out of the blue."  He also said 
this was over a two-month period in the last year.  He had gained 
the weight back and up to 10 pounds more.  The Veteran noted the 
status of his stomach disability was as noted at the time of his 
VA examination in August 2006.  However, he said that his 
symptoms would change and flare again.  He would have good 
periods and these would be followed by times of severe cramping.  
The Veteran estimated that he lost two days a month from work 
because of his symptoms.  He said he sometimes might lose a week 
every 3-4 months.  The Veteran reported that he had had to take 
iron pills to treat his anemia and thought the last time he did 
this was in 2008.  

The Board remanded the case for additional development in March 
2010.  The Veteran's disability rating had previously been 
reduced from 60 percent to 20 percent.  At the time, the Board 
restored the Veteran's 60 percent rating and required development 
for a possible increase in the disability rating.  The requested 
development included asking the Veteran to provide evidence of a 
hospitalization at Tri-City Hospital in November 2006.  The 
Veteran had identified this period of hospitalization when he 
submitted a financial statement in regard to a request for a 
waiver of indebtedness and in his VA outpatient treatment.  

The agency of original jurisdiction (AOJ) wrote to the Veteran in 
March 2010.  He was asked to identify any other sources of 
treatment for his disability.  The Veteran did not respond to the 
letter.

VA records for the period from November 2006 to November 2009 
were associated with the claims folder.  The records include 
multiple copies of the same entries.  The Veteran was seen in the 
emergency room for complaints of abdominal pain in April 2007.  
At that time he was seen with a three-day history of abdominal 
pain in the periumbilical/lower area.  He said it was a 
sharp/throbbing pain.  He denied vomiting or melena.  He said he 
had had blood-streaked stools on and off for weeks.  It was noted 
that the Veteran was seen for similar complaints in December 
2006.  The differential diagnoses were diverticulitis versus 
appendi[citis], possible recurrent PUD, pancreatitis, or urinary 
tract infection (UTI) although this was said to be less likely.  
Blood was drawn for an analysis.  The assessment was that the 
laboratory values were unremarkable.  The Veteran also underwent 
a computed tomography (CT) scan of the abdomen and pelvis that 
was interpreted as unremarkable.

At a primary clinic visit in August 2007, the Veteran was found 
to weigh 222 pounds.  He was seen in the emergency department in 
July 2008.  He reported having lower abdominal pain and nausea 
for two days.  He also said he had bright red blood with his 
bowel movements for one week.  Pain was said to be 10/10 and 
sharp and constant.  The entry said the Veteran had a CT of the 
abdomen "last year" that showed multiple sigmoid diverticulae.  
The assessment was likely diverticulitis and positive rebound on 
examination.  An entry from July 18, 2008, said the Veteran was 
contacted to notify him of the results of a CT scan.  The entry 
indicated the results showed questionable area of fat necrosis, 
cannot rule out early lymphoma.  The next entry regarding any GI-
related complaints was in November 2009.  The Veteran came to the 
emergency room with complaints of abdominal pain and bright red 
blood with bowel movements for two weeks.  He said the entire 
toilet would be filled with blood with each bowel movement.  The 
Veteran reported a 5-pound weight loss although his weight was 
not taken as part of his evaluation, and the examiner said the 
weight loss was undocumented.  Laboratory studies were done.  The 
assessment was hematochezia.  (Hematochezia is defined as the 
passage of blood through the feces.  Gregory v. Brown, 8 Vet. 
App. 563, 566 (1996).)  It was noted that the records indicated 
that this had occurred several times over many years and that the 
Veteran had been referred for follow-up several times but had not 
availed himself of the opportunities.  There was no evidence of 
meaningful blood loss by laboratory or physical examination.  A 
final entry from November 2009 noted that the Veteran had 
strained his back while doing some lifting at work.

The Veteran was afforded a VA examination in October 2010.  The 
Veteran was examined by the same VA physician who had examined 
him in August 2006.  The examiner noted that the claims folder 
was not available for review but he had access to his prior 
examination report and treatment records.  The examiner noted the 
Veteran's history of his GI disability.  He also noted the 
results of his prior examination in August 2006.  The examiner 
detailed the findings from the Veteran's July 2008 and November 
2009 evaluations as well.  He noted that the Veteran had not had 
medical care after November 2009.

The Veteran reported that, two weeks prior to his current 
examination, he had periumbilical pain and dark red unformed 
stool that was accompanied by emesis after increased intake of 
alcohol.  (Emesis is defined as vomiting.  STEDMAN'S MEDICAL 
DICTIONARY 560 (26th Ed., 1995).)  He rated his pain as 8/10 at 
the time but had no pain at the time of the examination.  The 
Veteran weighed 234 pounds.  There was pain on palpation in the 
midline midway between the xiphoid and umbilicus.   There was 
also mild pain near the xiphoid and mild pain beneath the 
umbilicus.  A hemoccult test for blood was negative.  Laboratory 
studies showed the Veteran's red blood cell count to be mildly 
low.  There was no nausea or vomiting at the time of the 
examination.  There was no hematemesis.  The diagnoses were 
duodenal ulcer, resolved, and borderline anemia.  

The AOJ re-adjudicated the Veteran's claim in December 2010.  An 
increased rating was denied and a supplemental statement of the 
case (SSOC) was issued to the Veteran at that time.

The Veteran responded that he had additional evidence to submit 
in December 2010.  However, no additional evidence has been 
received since that time.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity. Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2010).  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  If the evidence of record supports it, staged 
evaluations may also be assigned for different periods over the 
course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In this case, the Veteran's disability rating is governed by the 
regulation found at 38 C.F.R. § 4.114 and the rating criteria 
provided for the several diagnostic codes used to evaluate 
disabilities of the digestive system.  Section 4.114 prohibits 
the assignment of separate disability ratings for disabilities 
evaluated under Diagnostic Codes 7301 to 7329, 7331, 7342, and 
7345 to 7348.  The regulation instructs that a single evaluation 
will be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability warrants 
such elevation.

The Veteran's service-connected disability has been rated at the 
60 percent level under Diagnostic Code 7305 for duodenal ulcer.  
38 C.F.R. § 4.114.  A 60 percent rating is the maximum schedular 
rating under this diagnostic code and is for disabilities that 
are manifested as severe with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss that is 
productive of definite impairment of health.  

Because the Veteran's current disability rating is at the maximum 
schedular rating under Diagnostic Code 7305, the Board will 
consider other digestive system diagnostic codes for possible 
application.  

A 100 percent rating is for consideration for a marginal 
(gastrojejunal) ulcer under Diagnostic Code 7306.  The rating 
criteria denote such a disability that is pronounced; periodic or 
continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or hematemesis, and weight 
loss; totally incapacitating.  A review of the medical evidence 
of record, as well as the Veteran's lay statements and testimony, 
does not demonstrate such symptoms.  The Veteran has been treated 
at intervals for abdominal pain.  He has most often denied 
vomiting with only occasional melena or hematemesis.  
(Hematemesis is the vomiting of blood.  STEDMAN'S MEDICAL 
DICTIONARY 771 (26th Ed., 1995).)  There is no objective evidence 
of weight loss noted in the records.  Finally, the evidence 
simply does not reflect that the Veteran's symptoms are totally 
incapacitating.  He has continued to work throughout the pendency 
of his appeal with minimal time lost from work.  

The Veteran does not have cirrhosis of the liver to warrant 
consideration of a 70 percent or 100 percent rating under 
Diagnostic Code 7312.  

The Board notes that diverticulitis, rated under Diagnostic Code 
7327, is to be evaluated as irritable colon syndrome, peritoneal 
adhesions, or ulcerative colitis depending upon the predominant 
disability picture.  The highest rating available under 
Diagnostic Code 7301, adhesions of the peritoneum, is 50 percent.  
While the highest rating under Diagnostic Code 7319, irritable 
colon syndrome, is 30 percent.  The Veteran's current disability 
rating is already higher than either of these two diagnostic 
codes.

Ulcerative colitis, evaluated under Diagnostic Code 7323, does 
provide for a 100 percent rating where the symptoms are 
pronounced, resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess.  The 
Veteran has never been diagnosed with malnutrition.  His most 
recent VA examination showed evidence of mild anemia.  There is 
no evidence of any type of liver disorder associated with his 
disability.  Thus, a 100 percent rating under Diagnostic Code 
7323 for ulcerative colitis is not assignable.  

As noted, the Veteran does not have a liver-related diagnosis.  
Accordingly, a 100 percent rating under Diagnostic Code 7345 for 
chronic liver disease without cirrhosis is also not for 
consideration.  

In light of the above discussion, and based on a review of all of 
the evidence of record, the Board finds that there is no basis to 
grant a rating in excess of 60 percent at any time during the 
pendency of the appeal.  The Veteran's claim is denied.

Extraschedular Rating

The Board has also considered whether the Veteran's disability is 
so exceptional as to require consideration of an extraschedular 
rating.  In Thun v. Peake, the United States Court of Veterans 
Appeals (Court) held that determining whether a claimant is 
entitled to an extraschedular rating is a three-step inquiry. 22 
Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  
The first step is to determine whether the "evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate."  Id.  If the adjudicator determines 
that this is so, the second step of the inquiry requires the 
adjudicator to "determine whether the claimant's exceptional 
disability picture exhibits other related factors," such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 116.  Finally, if the first two steps of 
the inquiry have been satisfied, the third step requires the 
adjudicator to refer the claim to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination of whether an extraschedular rating is 
warranted.  Id.

In this case, the schedular criteria are adequate to address the 
Veteran's level of disability for his ulcer disability.  His 
current rating is recognition of the severity of impairment of 
his disability.  The Veteran's subjective and objective symptoms 
are contemplated in the rating criteria and are allowed for in 
his disability rating.  The Veteran is employed.  He has made 
sporadic visits to the emergency room for complaints.  Although 
he reported being hospitalized on one occasion in November 2006, 
he has not provided evidence to support that contention.  

There is nothing unusual in the Veteran's specific case of 
complaints of abdominal pain, and occasional emesis, hematemesis, 
or mild anemia that renders the rating schedule inadequate to 
address his disability.  In light of this finding there is no 
requirement to proceed with the next two steps in consideration 
of an extraschedular rating.  Thun, 22, Vet. App. at 116.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting the Veteran's 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2010)), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As noted, the Veteran originally sought entitlement to a TDIU 
rating but his service-connected disability was evaluated in 
conjunction with that claim.  The initial unfavorable rating 
action occurred when his disability rating was reduced in 
December 2006.  The Board decision of March 2010 restored the 
Veteran's 60 percent disability rating and remanded the claim for 
development, to include VCAA notice for an increased rating 
claim.

The AOJ wrote to the Veteran in regard to his increased rating 
claim in March 2010.  The Veteran was advised of the evidence 
required to substantiate his claim for an increased rating.  He 
was further advised of the information required from him to 
enable VA to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence on his behalf, and that he 
should submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The AOJ 
informed the Veteran on the types of evidence he could submit 
that would support his claim for an increased rating.  He was 
asked to submit any medical evidence that he had.  

The Veteran did not respond to the AOJ's letter.  His claim was 
re-adjudicated and the denial of an increased rating was 
continued in December 2010.  The Veteran was issued a SSOC that 
addressed the evidence added the record and the basis for the 
continued denial of his claim.

The Veteran did respond to the SSOC by reporting he had 
additional evidence to submit in December 2010.  He has not 
provided any additional statements or evidence.

The Veteran has not disputed the contents of the VCAA notice in 
this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  He was provided the 
necessary information on how to substantiate his claim for an 
increased rating and given examples of the types of evidence that 
would be beneficial in that endeavor.  He was asked to submit 
evidence or identify evidence that the AOJ could obtain on his 
behalf.  He submitted his own lay statements as well as testified 
at a hearing in support of his claim and argued for why his claim 
should be increased from the then-rated 20 percent.  Thus, the 
Board is satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claims.  All available evidence 
pertaining to the Veteran's claim has been obtained.  His STRs 
were of record.  VA records were also identified by the AOJ and 
obtained.  The Veteran was afforded VA examinations in the 
development of his claim.  These examination reports contain 
sufficient evidence by which to evaluate the Veteran's ulcer 
disability in the context of the rating criteria.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran testified 
at a Board hearing.  

The Board notes that the Veteran reported being hospitalized for 
treatment of his ulcer disability in November 2006.  However, 
despite being requested to provide the records, or authorize the 
AOJ to obtain them on his behalf, the Veteran has not responded 
to such requests.  

The Board notes that corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty 
to assist is not always a one-way street"); see also 38 C.F.R. 
§ 3.159(c)(1)(i), (c)(2)(i) (2009).  VA's duty must be understood 
as a duty to assist the Veteran in developing his claim, rather 
than a duty on the part of VA to develop the entire claim with 
the Veteran performing a passive role.  Turk v. Peake, 21 Vet. 
App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 193).  The 
Veteran must assist VA by providing the private records or 
authorizing VA to obtain them on his behalf.

Accordingly, the Board finds that VA has satisfied its duties to 
notify and assist.  The Veteran has not identified any other 
pertinent evidence not already of record.  The Board is unaware 
of any such evidence.


ORDER

Entitlement to a disability rating in excess of 60 percent for 
service-connected duodenal ulcer is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


